UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2016 TRACON Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36818 34-2037594 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8910 University Center Lane, Suite 700 San Diego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 550-0780 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: 0 Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) 0 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) 0 Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) 0 Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On November 8, 2016, TRACON Pharmaceuticals, Inc. (“TRACON”) issued a press release announcing its financial results for the quarter ended September 30, 2016. A copy of this press release is furnished as Exhibit 99.1 hereto. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Press release issued by TRACON Pharmaceuticals, Inc. on November 8, 2016 announcing its financial results for the quarter ended September 30, 2016. SIGNATURES
